Name: Commission Regulation (EEC) No 3345/84 of 29 November 1984 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 84 Official Journal of the European Communities No L 312/ 15 COMMISSION REGULATION (EEC) No 3345/84 of 29 November 1984 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 2630/84 (4), fixes the level of special aid for skimmed milk and skimmed-milk powder for use as feed for animals other than young calves and the maximum selling price to be applied by dairies ; whereas the situ ­ ation on the market has developed in such a way that there is a clear need to adapt the amounts of aid and the maximum selling price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2),  ' 10,60 ECU per 100 kilograms' in the first indent is replaced by '9,5 ECU per 100 kilo ­ grams',  ' 106 ECU per 100 kilograms' in the second indent is replaced by '95 ECU per 100 kilo ­ grams'. 2 . In Article 3 ( 1 ) (c), first indent, ' 2,48 ECU per 100 kilograms' is replaced by '3,38 ECU per 100 kilo ­ grams'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 160 , 6 . 6 . 1984, p. 6 . (') OJ No L 321 , 16 ., 12. 1977, p. 30 . 4 ) OJ No L 249 , 18 . 9 . 1984 , p. 8 .